Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/31/2020. In virtue of this communication, claims 1 - 13 are currently pending in the instant application.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings do not including flowchart to show the method of claim 1. Therefore, the flowchart must be shown for claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification	
3.	The disclosure is objected to because of the following informalities: acronym “V2X UE” in title should be spelled out. Appropriate correction is required.
Claim Objections
4.	Claims 5 and 12 are objected to because of the following informalities: acronyms “QoS” in claim 5 and “E-UTRA” in claim 12 should be spelled out at first time use. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (hereinafter “Kedalagudde”) (Pub # US 2019/0150082 A1) in view of Novlan et al. (hereinafter “Novlan”) (Pub # US 2016/0295624 A1).

checking a mapping information (i.e., radio parameters, policy/parameters, and the mapping of ProSe per-packet priority and delay budget for V2X communication over E-UTRAN, or over PC5 reference points) by a first UE (i.e., V2X UE B in Fig. 1B) (see [0030], [0031], [0066], [0072], [0080], [0084], [0093] for the V2X UE determines from the V2X category ID.fwdarw.RAT ID mapping table, in which radio parameters include those in a particular geographical area to be configured in the UE to be able perform V2X communications); 
selecting a first RAT according to the mapping information (see Fig. 6A, Fig. 6B, Fig. 7 for RAT selection, see [0066], [0067], [0071] - [0073], [0084], [0092] - [0094], [0111] for the V2X UE select a preferred RAT, i.e., 5G RAT or LTE based on V2X category ID.fwdarw.RAT ID mapping table); and 
sending a message (i.e., V2X message) containing one of an information indicating that the first RAT has been selected and an information instructing that the first RAT has been selected to all UEs belonging to a group (i.e., a platoon V2X UEs 902 in Fig. 9) (see Fig. 9, [0080], [0083], [0084], [0088] for each V2X UE is able to communicate with each other V2X UE in the platooning using the same mapping, i.e., 5G technology, wherein the platoon-related messages are  transmitted by the V2X UEs 
wherein the mapping information is that one or more RATs are mapped per V2X service for a geographical area (see Fig. 5, [0030], [0031], [0066], [0072], [0080], [0084], [0093] for radio parameters includes those in a particular geographical area to be configured in the UE to be able perform V2X communications over the PC5 reference point when not served by E-UTRAN, also see Fig. 6A, 6B for V2X UE determines from the V2X category ID.fwdarw.RAT ID mapping table).
Kedalagudde teaches that the V2X UEs communicate amongst themselves using V2X message, thus data of a particular application category is communicated among the platooning V2X UEs using the same RAT, i.e., 5G technology, as the latency requirements are very low and only supported in 5G.
Kedalagudde does not disclose specifically that an information instructing a switch.
In an analogous art, Novlan discloses an information instructing a switch (see Novlan, [0047] for a type of resource selection that is performed by a BS to a first UE that initiates a V2X communication in a wireless communication network, i.e., 5G, see [0069] for determines a single resource pool to transmit the plurality of messages to the at least one second UE, see [0109] – [0112] for the V2V UE communicates with other V2V UEs by utilizing higher layer messages and making the V2V protocol transparent to the radio access protocol, which is beneficial to support over-the-top applications that are agnostic to a RAT utilized to transmit the messages and switch between use different RATs for one or more traffic flows).

Regarding claim 4, Kedalagudde in view of Novlan disclose performing an RAT switch to the first RAT (see Kedalagudde, Fig. 9, [0083] – [0087]).
Regarding claim 5, Kedalagudde in view of Novlan disclose wherein the mapping information comprises a time information for using each of the one or more RATs, a QoS parameter that should be satisfied at each of the one or more RATs, and a congestion degree of each of the one or more RATs (see Kedalagudde, [0085], [0088], [0106], [0109]. [0111], [0125]). 
Regarding claim 6, Kedalagudde in view of Novlan disclose wherein the QoS parameter comprises one or more of a latency, a delay budget, a transmission delay, a packet error loss rate, a transmission failure rate, a transmission success rate, and a data rate related value (see Kedalagudde, [0066], [0068], [0083], [0087], [0109] for latency). 
Regarding claim 7, Kedalagudde in view of Novlan disclose wherein the message comprises at least one selected from the group consisting of a target RAT information, an information related to a time of performing the switch to the first RAT, an information indicating whether the message is the information indicating that the first 
Regarding claim 8, Kedalagudde in view of Novlan disclose wherein the identification information on the group communication comprises one selected from the group consisting of an identification information on the V2X service, an identification information on a V2X application, an identification information on the group, an identification information on the group communication, and an address information used for the group communication (see Kedalagudde, Fig. 6A, 6B, [0068], [0071] – [0073]). 
Regarding claim 9, Kedalagudde in view of Novlan disclose wherein the identification information on the representative UE comprises one of an identification information on a UE used in an application layer and an address information used for the group communication (see Kedalagudde, Fig. 5, Fig. 6A, 6B, [0068], [0073], [0078], [0080]).
Regarding claim 10, Kedalagudde in view of Novlan disclose wherein the first UE is a representative UE of the group (see Kedalagudde, [0084] for a coordinating V2X UE of the platooning V2X UEs).
Regarding claim 11, Kedalagudde in view of Novlan disclose wherein the representative UE comprises one selected from the group consisting of a leader of a group communication, a UE at the head of a progress direction among UEs performing the group communication, a UE initiating the group communication, and a UE designated/elected to operate as the representative UE (see Kedalagudde, Fig. 10, [0084] for a coordinating V2X UE of the platooning V2X UEs).
.
7.	Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (hereinafter “Kedalagudde”) (Pub # US 2019/0150082 A1) in view of Novlan et al. (hereinafter “Novlan”) (Pub # US 2016/0295624 A1) as applied to claim 1 above, and further in view of Jung et al. (hereinafter “Jung”) (Pub # US 2016/0234874 A1).
Regarding claim 2, Kedalagudde in view of Novlan teach the V2X UE is able to communicate with each other V2X UE in the platooning using the same mapping.
 Kedalagudde in view of Novlan do not disclose specifically that receiving a response to the instruction or selection from the all UEs belonging to the group.
In an analogous art, Jung teaches receiving a response to the instruction or selection from the all UEs belonging to the group (see Jung, Fig. 9, [0111] – [0112] for each UE in group send response to UE1 which broadcasts a message).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kedalagudde/ Novlan, and have receiving a response to the instruction or selection from the all UEs belonging to the group such that confirms UEs can communicate with each other directly over the PC5 interface for members of group in proximity in any ProSe direct communication, as taught by Jung (see Jung, [0093]). 
Regarding claim 3, Kedalagudde in view of Novlan and Jung teach wherein if any one of the UEs belonging to the group fails to be supported by the first RAT, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645